I am in agreement with the majority herein that the Ohio *Page 505 
income tax, in R. C. Chapter 5747, is, in the main, a constitutional body of statute law. I would therefore concur with the majority herein that all of such chapter should not be held to be unconstitutional, even though there may be doubt shed upon a certain section or sections of the act.
My concerns about the Ohio income tax law have been centered about the sections dealing with the joint return of income by husband and wife — more particularly, R. C. 5747.08(E). Such section requires that a husband and wife who have filed a joint return for federal income tax purposes must in a like manner file a joint return for Ohio income tax purposes.
In this regard, it is my view that such section of the income tax law discriminates against married persons who have made their choice of filing under the federal law, but are given no right to select their return form under the state act. The prejudicial treatment to the married couple filing a joint return may well place them in considerably higher income brackets for purposes of the tax without having the benefit of a separate tax rate table available, for their use as is present in the federal income tax tables. This I believe to invidiously discriminate against married persons who have filed a joint return for federal purposes.
I would therefore sustain the plaintiffs' ninth, tenth, and eleventh assignments of error, as such assignments relate to R. C. 5747.08(E). Parenthetically, I should state that the claim of unconstitutionality of such section may be moot, in that the Ohio General Assembly, in Am. Sub. H. B. No. 86, the appropriations act, Section 51, provided the following tax relief for married persons filing jointly for the taxable years 1973 and 1974:
"In addition to all other credits provided in section 5747.05
of the Revised Code, there shall be allowed against the tax imposed by section 5747.02 of the Revised Code for taxable year 1973 and taxable year 1974, for taxpayers filing joint returns that qualify under division (B) of this section, a credit equal to the per cent of the amount of tax otherwise due after all other credits to which the taxpayer *Page 506 
is otherwise entitled shown in the table contained in division (A) of this section. If the credit to which a taxpayer is entitled under this section exceeds the amount of any due and unpaid tax for taxable year 1973, the excess shall be treated as an overpayment of tax and refunded in accordance with law.
"(A) The credit to which a taxpayer is entitled under this section in taxable year 1973 and 1974 is the per cent shown in column B that corresponds with the taxpayer's adjusted gross income, less exemptions for the taxable year:
            "A.                           B. "IF THE ADJUSTED GROSS           THE CREDIT FOR THE INCOME, LESS EXEMPTIONS,         TAXABLE YEAR IS: FOR THE TAX YEAR IS:
  "$10,000 or less                       20% More than $10,000 but not more than $20,000              12% More than $20,000                       5%
"(B) The credit shall be allowed only on returns filed by a husband and wife, each of whom had adjusted gross income of $500 or more exclusive of interest, dividends, royalties, rent, and capital gains." *Page 507